IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-20954
                           USDC H-97-CV-2057



TERRY LEE WALLS,

                                              Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                              Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      --------------------

                            October 1, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Terry Lee Walls, Texas state prisoner # 613732, has applied

to this court for a certificate of appealability (COA) and leave

to appeal in forma pauperis (IFP).    IT IS ORDERED that IFP is

GRANTED, COA is DENIED as premature, and the cause is REMANDED

for further proceedings.

     On the tenth calendar day after entry of the final judgment

dismissing Walls’s habeas corpus petition, he filed a motion

seeking relief from the judgment.    The record indicates that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-20954
                                 -2-

district court has not ruled on this motion.

     A motion challenging the correctness of the judgment is

treated as a Fed. R. Civ. P. 59 motion for purposes of Fed.

R. App. P. 4(a)(4)(B)(i), regardless of the label applied to the

motion, if it is made within the ten-day limit for Rule 59

motions.   Mangieri v. Clifton, 29 F.3d 1012, 1015 n.5 (5th Cir.

1994); Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d
665, 667 (5th Cir. 1986) (en banc).   Rule 4(a)(4)(B)(i) provides

that if a timely motion is made pursuant to Rule 59(e), a notice

of appeal filed after entry of the judgment, but before

disposition of the motion, is ineffective until the entry of an

order disposing of the motion.

     Walls’s postjudgment motion must be treated as a Rule 59(e)

motion because the motion was filed within ten days of the entry

of the judgment dismissing his habeas petition.    Since the Rule

59(e) motion has not yet been disposed of, Walls’s notice of

appeal is ineffective.    Accordingly, we must REMAND the cause to

for the limited purpose of permitting the district court to rule

on the motion as expeditiously as possible.     See Burt v. Ware, 14
F.3d 256, 260-61 (5th Cir. 1994).

     Following entry of the district court’s order on Walls’s

Rule 59(e) motion, he may file an amended notice of appeal within

the period prescribed in Fed. R. App. P. 4(a)(1), designating the

orders or judgments from which he wishes to appeal.    See Fed. R.

App. P. 4(a)(4)(B)(ii).

     IFP GRANTED; COA DENIED; CAUSE REMANDED.